Appeal by the carrier and employer from decisions of the Workmen’s Compensation Board, filed December 4, 1969 and March 23, 1970. The facts are undisputed. Claimant sustained an industrial accident on October 6, 1966 and the carrier accepted liability and made payments. Claimant’s attorney filed a notice of claim in a third-party action against the Port of New York Authority on December 5, 1966. The appellants were aware of this. The third-party action was commenced against the Port of New York Authority on October 9, 1967, just three days after the one-year Statute of Limitations for actions against the Port of New York Authority had run. This action was later discontinued by claimant’s attorney. At subsequent hearings appellants objected to an award on the ground that the discontinuance of the third-party action was without consent contrary to subdivision 5 of section 29 of the Workmen’s Compensation Law. The board affirmed the Referee’s award and this appeal was taken. Since the one-year Statute of Limitations was a complete bar, the action against the Port of New York Authority had no validity. Consequently, a discontinuance could not prejudice appellants. (Matter of Risola v. Cohen & Son, 26 A D 2d 861; Matter of Janikowski v. Yardleys of London, 11 A D 2d 577.) Decisions affirmed, with costs to the Workmen’s Compensation Board. Herlihy, P. J., Staley, Jr., Greenblott, Cooke and Sweeney, JJ., concur.